                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

IVAN MITCHELL,

                          Plaintiff,
      v.                                            Case No. 17-cv-1167-pp

ANA SCARPITA, NICOLE KAMPHUIS,
DONNA LARSON, LORI DOEHLING,
EMILY STADTMUELLER, and
JAMES MUENCHOW,

                        Defendants.
______________________________________________________________________________

     ORDER DENYING MOTION TO AMEND COMPLAINT (DKT. NO. 16)
______________________________________________________________________________

      The plaintiff is a Wisconsin state prisoner representing himself. The court

screened the original complaint and allowed the plaintiff to proceed on Eighth

Amendment deliberate indifference to a serious medical need and state law

claims related to the treatment of his plantar fasciitis. Dkt. No. 13. The plaintiff

has filed a motion to amend the complaint, dkt. no. 16, along with a proposed

amended complaint, dkt. no. 16-1. The defendants have not responded to the

plaintiff’s motion. The court will deny the plaintiff’s motion as futile.

1.    Standard of Review

      A party may amend its pleading once as a matter of course within

twenty-one days after service of a responsive pleading. Federal Rule of Civil

Procedure 15(a)(1)(B). The plaintiff filed his motion before the defendants filed

their answer to the original complaint, so his amended complaint would fall

under this “once as a matter of course” rule. A district court is not required to


                                          1
allow someone to file an amended complaint, however, even when the

defendants haven’t responded to the original complaint, if the proposed

amended complaint is deficient. See Johnson v. Dossey, 515 F.3d 778, 780

(7th Cir. 2008); see also Moore v. Indiana, 999 F.2d 1125, 1128 (7th Cir. 1993)

(if a plaintiff seeks to add additional defendants, he must first obtain leave from

the court, regardless of when the amended complaint was filed).

      The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that: 1)

someone deprived him of a right secured by the Constitution or laws of the

United States; and 2) whoever deprived him of that right was acting under color

of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.


                                           2
2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429

2.    Background—Original Complaint and Screening Order

      When it screened the original complaint, the court permitted the plaintiff

to proceed on deliberate indifference claims against defendants Scarpita,

Kamphuis, Larson and Doehling based on allegations that they knowingly

refused to follow a podiatrist’s recommendations. Dkt. No. 13 at 8. The court

also allowed the plaintiff to proceed on a deliberate indifference claim against

defendant Stadtmueller, based on allegations that she originally told the

plaintiff that the institution had ordered shoes and inserts for him, but after

the plaintiff’s repeated inquiries, told him that the institution would not order

shoes due to a policy change. Id. at 8-9. Next, the court allowed the plaintiff to

proceed on a deliberate indifference claim against Muenchow. Id. at 9. The

court stated it was a “close call,” but permitted him to proceed based on

allegations that Muenchow was a member of the “special needs committee” and

should have authorized the plaintiff to buy shoes from an outside vendor. Id.

Finally, the court permitted the plaintiff to proceed on a state law claim against

the defendants. Id.

      The court dismissed several defendants at screening. The court

dismissed defendant Warden Foster because the plaintiff had not alleged

sufficient facts against him. Id. at 8. The plaintiff had alleged that when he


                                          3
complained to Foster, he got a response from Stadtmueller. Id. The court also

dismissed defendants White and Tritt because the plaintiff did not make

specific allegations against either defendant. Id. at 9.

3.     Plaintiff’s Motion to Amend and Proposed Amended Complaint

       In his motion to amend the complaint, the plaintiff states that the

proposed amended complaint reflects the actions of Warden Brian Foster and

Captain Kyle Tritt. Dkt. No. 16 at 1. The plaintiff states that he amended

paragraphs 4, 10, 60, 61 and 65 in the amended complaint to show these

actions.

       Paragraphs 4 identifies Warden Foster and paragraph 10 identifies

Captain Tritt. Dkt. No. 16-1 at 2, 3. In paragraph 60, the plaintiff states that

defendant Foster’s decision “not to provide qualified persons in the Health

Service Unit has rendered the Health Service Unit [ ] inadequate for the

treatment of inmates at Waupun Correctional Institution which resulted in

Mitchell being denied the care needed for his chronic pain in the feet, ankle

and knees[.]” Id. at 12, ¶60. In paragraph 61, the plaintiff states that defendant

Foster, as warden, has an obligation to “ensure that the person[s] under his

employ are trained in the care—plan triage and care of prisoners who have

been diagnosed with special needs as is the case with Mitchell and defendant

Foster’s decision not to do so resulted in the wanton infliction of pain of the

plaintiff[.]” Id. at 12, ¶61.

       The plaintiff does not include any new allegations against Warden Foster.

As the court determined in the original screening order, these allegations do


                                         4
not state a claim. The plaintiff alleges that when he complained to Foster, he

got a response (from Stadtmueller). Moreover, 42 U.S.C. §1983 does not

recognize respondeat superior (supervisory) liability. Polk Cty. v. Dodson, 454

U.S. 312, 325 (1981); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 699 n. 58

(1978). Section 1983 creates a cause of action based upon personal liability

and predicated upon fault. Although a supervisor can act through others to

commit a wrong, see Crowder v. Lash, 687 F.2d 996, 1005 (7th Cir. 1982),

liability presupposes that he “caused or participated in the alleged

constitutional deprivation.” McBride v. Soos, 679 F.2d 1223, 1227 (7th Cir.

1982); see also Johnson v. Snyder, 444 F.3d 579, 583 (7th Cir. 2006).

      With regard to Tritt, paragraph 65 states that the

      refusal of defendants Tritt, Kamphuis and Muenchow acting as the
      so-called special needs committee to authorize the purchase of
      personal shoes from an outside vendor exhibited deliberate
      indifference and callous to Mitchell’s serious medical needs because
      the defendants were made aware of the problem and has the
      authority to take action but chose not to do so and chose not to do
      so without any medical or security justification resulting in the
      protracted pain and suffering from plantar fasciitis[.]

Dkt. No. 16-1 at 13, ¶ 65. Despite this paragraph in which the plaintiff argues

that he has a claim against Tritt, the amended complaint does not contain any

specific allegations against Tritt.

      Allowing the plaintiff to proceed on his proposed amended complaint

would be futile because it does not state claims against Foster or Tritt. The

court will deny the motion to amend.




                                        5
      The defendants have answered the original complaint. At the same time

it enters this order, the court will enter a scheduling order which sets deadlines

for the completion of discovery and for filing dispositive motions.

      The court DENIES the plaintiff’s motion to amend. Dkt. No. 16.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        6
